NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

FERNANDO LOPEZ-VAZQUEZ,                          No. 10-71228

               Petitioner,                       Agency No. A075-675-062

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEVY, Circuit Judges.

       Fernando Lopez-Vazquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen, Mendez-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gutierrez v. Ashcroft, 340 F.3d 865, 869 (9th Cir. 2003), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying Lopez-Vazquez’s motion to

reopen on the ground that he failed to demonstrate prima facie eligibility for the

relief sought. See Mendez-Gutierrez, 340 F.3d at 869-70 (“[P]rima facie eligibility

for the relief sought is a prerequisite for the granting of a motion to reopen.”).

      To the extent Lopez-Vazquez contends that the BIA failed to consider some

or all of the evidence he submitted with the motion to reopen, he has not overcome

the presumption that the BIA did review the record. See Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                     10-71228